DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 18-34 are pending.

Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 09/17/2019 and 01/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.  

Priority
4. 	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies or papers required by 37 CFR 1.55.  

Claim Objections
5.	Claim 18 is objected to because of the following informalities:  Line 4 states “the sensor signals the program module” and should be replaced with “the sensor signals, the program module”.  Appropriate correction is required.

6.	Claim 22 is objected to because of the following informalities:  Lines 13-14 state “the external processor” and should be replaced with “the external application processor”.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Lines 6-7 state “the sensor signals the program module” and should be replaced with “the sensor signals, the program module”.  Appropriate correction is required.

8.	Claim 24 is objected to because of the following informalities:  Lines 6-7 state “the sensor signals the program module” and should be replaced with “the sensor signals, the program module”.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

10.	Referring to claims 22-28, the claim in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.	Claims 18-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 18, 22 and 28 mention an “external application processor”. The use of an “external application processor” is vague and unclear, and is uncertain as to the meaning of the technical feature.

Claims 18, 22, 28 and 29 mention a “closed environment”. The use of a “closed environment” is vague and unclear, and is uncertain as to the meaning of the technical feature.

Claims 19-21, 23-27 and 30-34 are rejected based on their dependencies of claims 18, 22, 28 and 29.

Claim Rejections - 35 USC § 102
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claims 18, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryhorchuk et al. (WO 2015/134937 hereinafter “Ryhorchuk” – IDS Submission).
	Referring to claim 18, Ryhorchuk discloses a sensor unit (Ryhorchuk – Fig. 1A shows Lighting Node 105.), comprising: 
at least one sensor for detecting and converting a measured quantity into a sensor signal (Ryhorchuk – Fig. 1A shows sensors 416.); 
at least one microprocessor (Ryhorchuk – Fig. 4C & par. [0077] disclose a microcontroller (referred to as a node application controller 470).); 
at least one memory for a program module for processing the sensor signals the program module being able to be executed on the microprocessor (Ryhorchuk – Fig. 4C & par. [0077] disclose the lighting node 415 may be controlled by a node application controller 470 that may consist of software running on a microcontroller (referred to as a node application controller 470) which is connected to volatile and non-volatile memory (not shown). In various embodiments, the sensor application 220 is installed on the memory in the node application controller 470 and executed by the node application controller 470.); and 
(Ryhorchuk – Fig. 3A & par. [0067] disclose the administrative API 340 provides requests over path 365 from the service data platform 140.), wherein: 
the program module is able to be activated and deactivated via the communications interface (Ryhorchuk – Fig. 3A & par. [0067] disclose the container 320 for the sensor application 320 manages the sensor application 220. In various embodiments, the sensor application 220 is implemented using a scripting language. For example, the container 320 is used to start, stop, restart, download and reload scripts based on requests 366 via the administrative API 340 to the container 320.), 
an additional program module corresponding to a plug-in module is able to be loaded into the memory via the communications interface (Ryhorchuk – Fig. 3A & par. [0067] disclose the sensor application 220 may be deployed by sending a file from the service data platform 140 to the sensor application 220 using the administrative API 340 via path 365.), and 
the microprocessor includes at least one closed environment for executing the plug-in program module (Ryhorchuk – Par. [0046] discloses each of the sensor applications 120 may be executed in a sandbox to provide a secure environment for the sensor applications 120 to be executed at the lighting nodes 105.).

Referring to claim 20, Ryhorchuk discloses the sensor unit as recited in claim 18, wherein the microprocessor provides at least one sandbox as the closed environment for executing the plug-in program module (Ryhorchuk – Par. [0046] discloses each of the sensor applications 120 may be executed in a sandbox to provide a secure environment for the sensor applications 120 to be executed at the lighting nodes 105.).

Referring to claim 21, Ryhorchuk discloses the sensor unit as recited in claim 18, wherein the microprocessor is a hub processor for processing the sensor signal and at least one other sensor signal from the sensor and at least one other sensor (Ryhorchuk – Par. [0058] discloses the lighting nodes 105 may include multiple sensors 416, which are also referred to as sensor devices. Fig. 4C & par. [0077] discloses the node application controller 470 may read data from sensors 416 and may store the data in its memory.).
	
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ryhorchuk in view of Okabayashi et al. (US Pub. No. 2015/0296025 hereinafter “Okabayashi”).
Referring to claim 19, Ryhorchuk discloses the sensor unit as recited in claim 18, however, fails to explicitly disclose wherein the microprocessor provides at least one virtual machine as the closed environment for executing the plug-in program module.
Okabayashi discloses at least one virtual machine as the closed environment for executing the plug-in program module (Okabayashi – Par. [0091] discloses the application execution unit 24 is an example of an application execution environment, and executes the mobile applications described above. The application execution unit 24 is a virtual machine).
.

Allowable Subject Matter
17.	Claims 22-34 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “the application processor includes knowledge of a configuration of the sensor unit and a specific function scope of the closed environment of the microprocessor of the sensor unit, and an access possibility to a non-volatile memory is provided, in which a platform-independent program module corresponding to a platform-independent plug-in program module for the processing of the sensor signal is stored; means for supplying at least one further plug-in program module that is based on the platform-independent program plug-in program module and is executable in the closed environment of the microprocessor of the sensor unit, means for transmitting to the memory of the sensor unit the at least one further plug-in program module via the communications interface to the sensor unit; and means for activating and deactivating the at least one further plug-in program module via the communications interface to the sensor unit”, in combination with other recited limitations in independent claim 22.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “at least one application processor that includes: at least one communications interface to the sensor unit, the application processor including knowledge of a configuration of the sensor unit and a specific function scope of the closed environment of the microprocessor of the sensor unit, and an access possibility to a non-volatile memory being provided, in which a platform-independent program module corresponding to a platform-independent plug-in program module for the processing of the sensor signal is stored; means for supplying at least one further plug-in program module that is based on the platform-independent plug-in program module and is executable in the closed environment of the microprocessor of the sensor unit; means for transmitting to the memory of the sensor unit the at least one further plug-in program module via the communications interface to the sensor unit; and means for activating and deactivating the at least one further plug-in program module via the communications interface to the sensor unit”, in combination with other recited limitations in independent claim 28.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner finds that the prior art of record taken alone or in combination fails to teach and/or fairly suggest “providing at least one platform-independent plug-in program module in an application processor, wherein: the application processor provides at least one further plug-in program module that is based on the at least one platform-independent plug-in program module and is able to be executed in a closed environment of a microprocessor of a sensor unit of the sensor system, and the at least one further plug-in program module is loaded into a memory of a sensor unit of the sensor system and executed in the closed environment of the microprocessor of the sensor unit if a configuration and a status of the sensor unit permit execution of the at least one further plug-in program module”, in combination with other recited limitations in independent claim 29.
Dependent claims 23-27 and 30-34 are allowable based on their dependencies of dependent claims 22 and 29.

Conclusion
18.	Claims 18-21 are rejected.
	Claims 22-34 are allowed.
		
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R.I .Ill(c).
In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAYTON LEWIS-TAYLOR whose telephone number is (571) 270-7754.  The examiner can normally be reached on Monday through Thursday, 8AM TO 4PM, EASTERN TIME.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye, can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAYTON LEWIS-TAYLOR/Examiner, Art Unit 2181  

/Farley Abad/Primary Examiner, Art Unit 2181